                      Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 1 of 34
                                    THE COMMONWEALTH OF MASSACHUSETTS
                               EXECUTIVE OFFICE FOR ADMINISTRATION AND FINANCE
                                      HUMAN RESOURCES DIVISION
                                100 CAMBRIDGE STREET, SUITE 600, BOSTON, MA 02114


CHARLES D. BAKER                                                                                    MICHAEL J. HEFFERNAN
    Governor                                                                                              Secretary

KARYN E. POLITO                                                                                            JEFF McCUE
Lieutenant Governor                                                                                      Assistant Secretary
                                                                                                   Chief Human Resources Officer


                          HRD Investigations Center of Expertise Report
        Background

        Name of Investigator(s):
        Lead Investigator: Justine Plaut
        Date of Report: September 28, 2020
        Case Number: COM0001261 1
        Complainants: Anonymous
        Respondent: Commissioner Steven Florio
        Agency: Massachusetts Commission for the Deaf and Hard of Hearing (“MCDHH”)
        Allegations: Violation of the Sexual Harassment Policy for Commonwealth of Massachusetts
        Executive Department Employees; Violation of Executive Order No. 526
        Date of Allegations: Ongoing through June 2020
        Date of Complaint: July 8, 2020
        Dates of Investigation: July 8, 2020 – September 10, 2020

        Synopsis

                On July 8, 2020, an anonymous complaint was made to the Investigations Center of
        Expertise (“COE”), alleging Commissioner Steven Florio, hereinafter referred to as
        “Respondent,” engaged in Sexual Harassment in violation of the Sexual Harassment Policy for
        Commonwealth of Massachusetts Executive Department Employees. As the investigation
        progressed, additional allegations of policy violations were raised. Complainants alleged
        Respondent engaged in discrimination in violation of Executive Order No. 526 on the basis of
        religion, race, gender, and disability.

                The investigation revealed the Respondent’s conduct violated Commonwealth policy as
        to Executive Order No. 526 in part, and did not violate Commonwealth policy as to the Sexual
        Harassment Policy for Commonwealth of Massachusetts Executive Department Employees.
        Thus, this investigation substantiates that Respondent Steven Florio engaged in discrimination
        based on race, gender, and disability in violation of Executive Order No. 526. This investigation
        does not substantiate that Respondent Steven Florio engaged in discrimination based on religion
        in violation of Executive Order No. 526, and does not substantiate that Respondent Steven Florio
        engaged in Sexual Harassment in violation of the Sexual Harassment Policy for Commonwealth
        of Massachusetts Executive Department Employees.

        1
         Several additional COE Complaints were consolidated into this report: COM0001268, COM0001276,
        COM0001278, COM0001292, COM0001291, and COM0001294.

                                                            1
              Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 2 of 34

          This report constitutes the results of the investigation and includes the following:

                 I.   Scope and Purpose of Investigation
                II.   Background
               III.   Summary of Interviews
               IV.    Findings of Fact
                V.    Conclusion

     I.   Scope and Purpose of Investigation

       The scope and purpose of this investigation was to determine whether the alleged conduct
occurred and if so, whether Commissioner Steven Florio:

       1) Engaged in Sexual Harassment in violation of the Sexual Harassment Policy for
       Commonwealth of Massachusetts Executive Department Employees;

       2) Engaged in Discrimination based on Religion in violation of Executive Order No. 526;

       3) Engaged in Discrimination based on Race in violation of Executive Order No. 526;

       4) Engaged in Discrimination based on Gender in violation of Executive Order No. 526;
       and/or

       5) Engaged in Discrimination based on Disability in violation of Executive Order No. 526.

    II.   Background

Documents

          The following documents were received and reviewed by the Investigator:

          •    Sexual Harassment Policy for Commonwealth of Massachusetts Executive
               Department Employees
          •    Executive Order No. 526
          •    Materials provided by Respondent: 2
                  o Emails
                           Commissioner’s Weekly Message email dated February 7, 2020
                           Commissioner’s Weekly Message email dated February 14, 2020
                           Commissioner’s Weekly Message email dated February 21, 2020
                           Commissioner’s Weekly Message email dated February 28, 2020
                           Commissioner’s Weekly Message email dated March 6, 2020
                                 • Email from Jane Sokol Shulman thanking Respondent for the
                                     Weekly Message dated March 6, 2020
                           Commissioner’s Weekly Message email dated June 26, 2020
                           Commissioner’s Weekly Message email dated July 2, 2020

2
  Several days after the investigative interview, on September 9, 2020, the Respondent sent a series of twelve emails
to the undersigned. These emails contained various attachments and links. While not all the provided documents
were relevant to the investigation, the undersigned reviewed all the material provided.

                                                          2
Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 3 of 34
            Correspondence and meeting agendas regarding the dress code policy
            Correspondence regarding the Protest Interpreter Group
            Correspondence regarding the use of staff interpreters vs. freelance
              interpreters
            Correspondence regarding the Interpreter Screening Program
            Correspondence regarding DEAFintiely
            Correspondence regarding SEIU 509 Union
            Correspondence regarding the National Deaf People of Color (NDPC)
              Conference
            MCDHH Statement of Support dated June 5, 2020
            Email from Respondent to his assistant, Hana Hanigan, re: scheduling
              a meeting with James Wiggins dated
            Email thread between Respondent and Aurora Wilber re: Stephanie
              Hakulin – CDI TV Press Conference
            Email from Jonathan O’Dell to Respondent regarding the May 20,
              2020 Deafblind video meeting
     o Web links:
          https://www.verywellhealth.com/deaf-culture-audism-
              1046267#:~:text=Audism%20is%20a%20term%20used,accommodate
              %20those%20who%20cannot%20hear.
          https://blog.ai-media.tv/blog/what-is-audism
          https://en.wikipedia.org/wiki/Audism
          http://deafchoice.com/faq/what-is-an-audist/
          https://pdfs.semanticscholar.org/dd4d/488ccac0b6e3e9f7298e6d092a8
              00050c48d.pdf
          https://infoguides.rit.edu/deafgainaudism
          https://www.handspeak.com/culture/index.php?id=99
          https://www.lexico.com/en/definition/phonocentrism

     o Mission Statements for various institutions for the Deaf and Hard of Hearing:
           Gallaudet University Mission and Vision Statement
           The Learning Center for the Deaf Mission and Vision Statement
           The Horace Mann School for the Deaf and Hard of Hearing Mission
              Statement
           The Children's Communication Center Mission Statement
           DEAF, Inc., Communication Access Statement

     o Miscellaneous:
           Flyer for November 21, 2019 Cornel West event hosted by the
              Massachusetts College for Art and Design
           December 20, 2019 Outlook Meeting Invitation, “POC Issues and
              Opportunities”
           Agenda for the January 15, 2020 Executive Team meeting
           Western Massachusetts Association for the Deaf Spring 2020
              Newsletter
           Agenda for the June 2, 2020 Executive Team meeting
           June 3, 2020 Outlook Meeting Invitation, “Deafblind video”
           Guideline for Usage of Staff Interpreter Services summary dated July
              6, 2020

                                    3
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 4 of 34
Investigation Background

        On June 22, 2020, Respondent, Commissioner Steven Florio, held a series of meetings
over Zoom with MCDHH employees to address the allegations of his involvement with the
Kappa Gamma fraternity at Gallaudet University, including allegations of wearing Ku Klux Klan
and/or Nazi inspired robes. 3 The meetings, held over the course of the day, were organized
between Respondent and small groups of MCDHH employees, typically broken down by
department (referral services, interpreter services, etc.) During and after the calls, several
MCDHH employees expressed concern with the content of the calls and the underlying
allegations: consequently, EOHHS conducted an investigation into these complaints. 4

         Local SEIU 509 held a meeting for its MCDHH employee-members after the June 22
meetings, as a “safe space” for members to share their feelings following the allegations and
Respondent’s response to the allegations. 5 In the meeting, several members reported their own
allegations against Respondent, including allegations of sexual harassment. Carolyn Hjelte,
Local 509 Chapter President, and Kathryn Luckett, MCDHH employee and union steward,
facilitated the meeting, which Luckett characterizes as “quite traumatizing.” In the meeting,
Luckett states the members discussed “racial issues and [how Respondent] is demeaning towards
women. It was heartbreaking, people had been suffering alone.” Hjelte reports she “knew it was
going to be bad, but it was like a dam broke. It was sad, [and the members present] were very
affected.” The members granted Hjelte and Luckett permission to share their concerns with the
COE, on an anonymous, high-level basis. After a July 9, 2020 phone call with Hjelte and
Luckett, the undersigned began this investigation.

        As the investigation progressed, additional claims of discrimination based on religion,
race, gender, and disability, were alleged, and subsequently investigated by the undersigned. The
scope of this investigation accordingly grew from the initial allegations of Sexual Harassment to
the current scope.

        Interviewed employees raised numerous additional allegations that, in and of themselves,
would not rise to the level of a policy violation. Consequently, a number of complaints that did
not provide additional evidence of any of the five alleged policy violations were not addressed in
this report.

        Finally, interpreter ethics and confidentiality influenced the investigative interviews and
the availability of interviewing interpreters who work with Respondent regarding the content of
the interpreting. Luckett explains there is a “very strong” code of ethics preventing interpreters
from disclosing information they learn through interpreting. Unless interpreters deem conduct to
be “illegal” or “breaking policy,” they are barred from sharing the conduct if they would not
have knowledge of the conduct but for their interpreting assignment. Consequently, the
interpreters interviewed for this investigation were only able to share conduct they witnessed in
their capacity as participants in a meeting or employees in the office, and not during

3
  https://boston.cbslocal.com/2020/07/08/steven-florio-commission-for-the-deaf-kkk-robe-photo-gallaudet-
university/
4
  The EOHHS investigation is separate from this COE investigation. While some Complainants in this investigation
made allegations to the undersigned regarding the June 22, 2020 phone call and the Commissioner’s alleged
involvement with the Kappa Gamma fraternity, these allegations fell outside the scope of this investigation and were
not considered.
5
  According to Chapter President Carolyn Hjelte. Hjelte was not interviewed for this investigation but provided
background information regarding the union meetings.

                                                         4
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 5 of 34
conversations they interpreted.

III.    Summary of Interviews

      During the investigation, the Investigations COE interviewed the following MCDHH
employees along with the Respondent, Commissioner Steven Florio:

    1. Johnathan O’Dell, Communication Accessibility Training Specialist
    2. David Del Pizzo, Referral Supervisor
    3. Shannon Silvestri, Interim Program Director for Victim Services
    4. Jane Sokol-Shulman, Procurement and Contracting Manager
    5. Lori Novak, Clerk
    6. Tony Harrison, Referral Specialist
    7. Sharon MacLean, Case Manager
    8. Christine West, Commissioner’s Staff Interpreter
    9. Hana Hanigan, Executive Assistant to the Commissioner
    10. Allison Fondo, Adult Case Manager
    11. Jesse “Rupert” Dubler, Staff Interpreter
    12. Marlene Hostovsky, Accountant
    13. Janay Mitchell, Business Office Coordinator
    14. Edgar Herrera, Business Manager
    15. Cheryl Keeter, Freelance Interpreter
    16. Sehin Mekuria, Deputy Commissioner for Administration and Finance; Chief Financial
        Officer
    17. Terry Malcolm, Deaf Interpreter
    18. Denise Martinez, Interpreter Supervisor
    19. Kathryn Luckett, Interpreter/CART Referral Specialist
    20. Aurora Wilber, Project Coordinator
    21. Sharon Harrison, Case Manager
    22. Carol Menton, HSC II
    23. Kristin Johnson, Director of Case Management
    24. Karin Eddy, Human Resources Liaison
    25. Tricia Ford, Deputy Commissioner for Programming and Policy and Acting
        Commissioner

        Due to the COVID-19 pandemic and related social distancing mandates, the interviews
were conducted via Zoom, save for Kristin Johnson who requested the interview be conducted
via Video Relay Service. 6 The interviews were audiotaped to have an accurate and
contemporaneous record of the interviews.

        American Sign Language, or “ASL,” interpreters were used during several interviews at
the request of the parties. Respondent Steven Florio’s interview was interpreted by certified legal
interpreters Joan Wattman and Cat Dvar. To ensure the interpreters were accurately translating
Respondent’s intended words and phrasing, the undersigned repeated material statements back to
Respondent via the interpreters throughout the interview, to confirm with the Respondent that the
correct interpretation was being relayed.

6
 Per the Federal Communications Commission (FCC): “Video Relay Service is a form of Telecommunications
Relay Service that enables persons with hearing disabilities who use American Sign Language to communicate with
voice telephone users through video equipment, rather than through typed text.”

                                                       5
           Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 6 of 34

    1) Allegations of Sexual Harassment

         a) Generally

        During this investigation, the majority of interviewed employees denied directly
witnessing Respondent engage in Sexual Harassment. Kathryn Luckett states she has had
“conversations” regarding alleged Sexual Harassment by Respondent with “five or six females”
in her capacity as a union steward, but reports she has “not directly witnessed” Respondent
engage in such conduct.7 Jesse “Rupert” Dubler reports he has not witnessed Respondent engage
in “explicit” Sexual Harassment, but reports there have been some “implications” from
Respondent at a 2019 Christmas party where there was “subtext” towards his wife.

         b) Inappropriate comment about an interpreter’s lips

Allegations

        Several MCDHH employees allege witnessing Respondent engage in Sexual Harassment
on a Zoom in the Spring of 2020, during the COVID-19 Pandemic. Respondent allegedly made
an inappropriate comment about an interpreter’s lips during a discussion about obtaining clear
face masks for interpreter use in the community. Specifically, Aurora Wilber stated Respondent
told an interpreter “they were looking at your lips” after the interpreter expressed receiving
positive feedback from the community about clear face masks. Wilber recalls the interpreter
saying the “face masks with a clear partition are helpful to client to see [her] face and mouth.”
Aurora reports Respondent replied, “in [an] odd affect, ‘They were looking at your lips.” Wilber
characterizes the comment as “sexualized,” and states Respondent “emphasized [the word lips]
in signing.”

        Shannon Harrison reports Respondent replied to an interpreter’s assessment of the
success of clear masks with, “No, they just want to see your lips.” Harrison states Respondent
then “traced” his lips to emphasize them. Harrison states her colleague Carol Menton called her
after the call to discuss the “lips” comment, which Menton said “seemed suggestive.”

      Marlene Hostovsky states Respondent made a “lips comment” about an interpreter during
a Zoom call but reports she did not recall the exact comment.

Response

        Respondent denies making inappropriate comments about an interpreter’s lips during a
Zoom call. Respondent explains any comments he may have made about the visibility of the
interpreter’s lips in a clear face mask would have been relevant to the expression of ASL, which
includes the mouth. Respondent states, “It wouldn’t be about lips, it would include facial
grammar on mouth and linguistics.”




7
 Luckett declined to share details regarding these conversations, citing them as confidential due to union privilege.
Luckett reports she provided the contact information of the undersigned to those employees who raised concerns.

                                                          6
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 7 of 34
       c) Touching Marlene Hostovsky’s finger

Allegations

         Marlene Hostovsky alleges Respondent acted inappropriately while in his office during
their initial one on one meeting after he started at MCDHH in 2019. Hostovsky reports
Respondent was looking at a large map on a wall in his office, when he allegedly asked her
where she lived on the map. Hostovsky reports she takes the same Commuter Rail line as
Respondent, and lives in roughly the same area as he does.

         Hostovsky states she went over to the map and pointed at the area where she lives.
Hostovsky alleges the Respondent then got “physically close to her,” touched his finger to her
finger, and stated he also lives in the region. Hostovsky states Respondent had a “huge smile” as
his “finger was close to [hers].” Hostovsky states the interaction made her uncomfortable, and
states she felt “something is not right, [there was] some other meaning” behind Respondent’s
finger placement and body language. After Respondent asked her “What were you doing
outside?” on another occasion, Hostovsky reports she began ignoring him on the Commuter Rail
during her commute.

Response

       The Respondent denies touching Hostovsky’s finger on the map, or at any other time.
Respondent states he has an “antique,” “canvas map of the state of Massachusetts” in his office.
Respondent states he was first “pointing [to] the office,” when he asked Hostovsky, “Where do
you live?” He states he does “not remember [the rest of] the conversation.” Respondent states he
“never touched [Hostovsky] at all,” and explains he knows “her family, her sister, her brother-in-
law.”

   2) Allegations of discrimination based on Religion

       a) Generally

        Complainant Jane Sokol Shulman alleges Respondent discriminated against her based on
religion. Shulman explains she is “happy to be Jewish,” and reports her religion is “a
fundamental part of [her] identity.” The bulk of Jane Sokol-Shulman’s allegations of
discrimination based on religion arise out of the Respondent’s alleged involvement in the Kappa
Gamma fraternity and subsequent June 22, 2020 call, which are outside of the purview of this
investigation. Sokol-Shulman reports she raised her allegations with Chantal St. Fleur in the
concurrent EOHHS investigation, including sharing the “full text of the [June 22nd] meeting with
Chantal.”

       b) Request to consider work-related matters during Rosh Hashanah

Allegations

        Jane Sokol-Shulman alleges Respondent engaged in discriminatory harassment by asking
her to consider work-related matters while she was out of the office in observance of the 2019
Rosh Hashanah holiday. Sokol-Shulman reports Respondent told her, “While you’re out, think
about A, B, and C and we’ll talk Thursday” upon her return from the holiday. Sokol-Shulman
states she told the Respondent he was encroaching on her “cherished personal beliefs” by asking
                                                7
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 8 of 34
her to consider work-related topics while she was out. Sokol-Shulman reports Respondent
apologized after she informed him how she felt.

Response

       Respondent states he does “not recall” asking Sokol-Shulman to “get back to” him over
the Rosh Hashanah holiday.

    3) Allegations of discrimination based on Race

        c) Generally

        Many of the interviewed employees allege Respondent discriminates against MCDHH
employees based on race. Particularly against the backdrop of the June 22, 2020 call, many
employees felt “triggered” by Respondent’s alleged involvement with Kappa Gamma, including
the alleged racist components of the organization.

        Black MCDHH employees, in particular, expressed discomfort around Respondent, and
linked it to their membership in a protected class based on their race and/or ethnicity. Janay
Mitchell, a Black employee, states she “unfortunately” must work with Respondent on occasion.
Mitchell states she “feel[s] looked down upon” by Respondent, and shares, “I’m young, I’m
Black, I’m a woman. [There are] some situations where his approach is not professional.”
Mitchell states she is unable to remember specific incidents of discriminatory behavior, because
she “suppress[es]” Respondent’s comments and “go[es] blank” every time she interacts with
Respondent. Mitchell became emotional while explaining, “I have to admit, every time I interact
with him, I go blank.” Mitchell states she has not raised her concerns prior to this investigation
due to “fear of retaliation.”

       Terry Malcolm reports Janay Michell seemed “crestfallen” one day in the office, and
reported to her that Respondent “made [her] so, so mad.” Malcolm states Mitchell refused to
elaborate on or report the alleged incident, telling Malcom “No, no, no. I don’t want to because
I’m Black and my boss is Black.” Malcolm reports Mitchell told her on another occasion that
Respondent treats her and her supervisor differently than other employees because they are both
Black, and it “seemed race related or [like] racism.”

       Aurora Wilber reports Respondent “avoids people of color.” She states Respondent
“stopped speaking” to Janay Mitchell, and told Wilber “I’m not going to waste any time on her”
because “she is going to leave.” 8 Wilber also reports Respondent became “fascinated” by the
experiences of People of Color before the pandemic, and frequently brought up the term “POC.”

        Emails provided to the undersigned by the Respondent illustrate Respondent’s usage of
the term “POC:”




8
 Mitchell was studying for her degree and had an approved flexible work schedule to accommodate her school
schedule.

                                                       8
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 9 of 34




       When asked whether he had witnessed the Respondent engage in discrimination based on
race, O’Dell stated the Respondent is “autocratic.” O’Dell reports, “As a trainer, [it is] hard to go
out and say, ‘not to discriminate.’ It is awkward to represent [Respondent], ‘Do as I say, not
what my leadership did in the past.” O’Dell characterizes this “schism” as “uncomfortable.”

        Conversely, Edgar Herrera, who identifies as Venezuelan, reports Respondent is “not at
all” discriminatory to employees based on race. Herrera reports Respondent “is not that kind of
person” and has been “very supportive of getting [ethnically diverse] interpreters.”

        Christine West, Respondent’s interpreter of approximately eighteen years, reports she has
not witnessed Respondent treat people of color differently. Rather, West reports the “agency” did
not “set diversity as priority.” West states, “I’m a person of color, the fact that he’s chosen to
work with me” shows Respondent is not racist or discriminatory on the basis of race. West
reports, “having an interpreter of color sends a statement.” West states conversations surrounding
diversity and inclusion at the Commission “did not seem like something people could talk about
safely and comfortably,” though Respondent “tried to provide opportunities” to do so. West
states she is “not sure if [employees] are uncomfortable because he’s asking those questions, if
they are defensive, [or] not forthcoming.”

       d) Discriminatory Harassment

              i.   Asking minority employees about their experiences

Allegations

        Aurora Wilber reports Respondent “went to all [employees] of color and asked them,
‘What it’s like’ being Black. Aurora states she was “alarmed” and “creeped out” by
Respondent’s questions. Ford states Respondent “went to Black staff” and asked, “How does it
feel being Black?” Ford reports Respondent “ignored” Mekuria’ s “robust diversity plan,” and
instead took it upon himself without clearance from Human Resources to approach Black
employees. Ford states she and Mekuria approached Respondent and told him his approach was
“not okay.”

       Mitchell reports Respondent was “walking by her office, casually, stopped, looked in,
and asked, ‘How do you feel about hosting a meeting with Black people?’” Mitchell explains,

                                                  9
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 10 of 34
“My role is a Human Resource role. I’m very involved and know [employee’s] identities, which
is confidential information. I was definitely thrown off by the question, because one, what red
flag or concern do you have for the agency that prompts you to ask the question? That made me
uncomfortable. And of course, I wanted to know the intent of the question. My response was
basically, ‘Okay, I can’t say yes because I really want to know why. What’s the reason for the
meeting?’ He of course stopped and couldn’t provide an accurate response to the question and
walked away.” Mitchell reports, “Of course I got emotional, like, ‘Am I doing something
wrong?’ Because I’ve always felt uncomfortable, because of the way he interacts with someone
like me, [a woman of color], as opposed to other people.

        Sehin Mekuria reports Respondent told her he is “trying to do something about People of
Color” at the agency, and states she replied, “Well, I actually heard already about you asking
other individuals, and that’s when I addressed to him, that, you should not be asking us to
actually get involved, you should just pick up on us…you should just do it over all the agency.”
Mekuria also states one of her direct reports came to her alleging Respondent made similar
comments to her, unsolicited. Mekuria reports her employee expressed she was “uncomfortable”
with Respondent’s questions, and Mekuria states she again told Respondent, “It is not good for
you to go around and ask the people who are already affected by issues surrounding diversity and
inclusion. Mekuria stated, “What’s his problem? If you want to address diversity there are a lot
of other ways…You don’t go up to Black people asking about diversity.” Mekuria wonders if
Respondent “ha[s] some issues” regarding ethnic minorities and approaching diversity and
inclusion appropriately.

        When asked whether Respondent asked him, “What’s it like to be Black?” Tony Harrison
stated Respondent did “not [use] that line,” but “in other ways” functionally asked the same
question. Harrison reports Respondent has asked him, in the office, “How do you feel about
Diversity? How would you promote inclusion in the workplace?”

        Karin Eddy states employees reported to her that Respondent said, “You’re a person of
color, what can we do to engage you?”

Response

         When asked whether he asked Black staff, “What is it like being Black,” Respondent
stated he “did not phrase it that way.” Respondent explains “the Commission never had a
diversity affinity group,” and reports there was “no opportunity to discuss race.” Respondent
reports he consequently “thought of four names that could bring [a] Deaf and Black perspective,
talking about racism.” Respondent states, “I reached out to Sehin, I reached out to Janay, I
reached out to Tony, I reached out to Christine West, just to get a sense of what we could do for
an affinity group discussion. We had some brainstorming discussions, some folks were saying,
‘We don’t need that, why do we have to deal with that issue,’ some folks said ‘We should make
it a diversity group, not just people of color but include gay and lesbian folks, religious, and
other diversity.’”

        Respondent states he approached Black staff in an attempt to start a conversation about
diversity and inclusion and reports his “intention was to set up a group” to discuss these issues.

        Respondent reports he held a meeting with interpreters of color in December 2019, who
he characterized as “African American, Latinx, etc.” In the meeting, Respondent states “they
talked to each other, I realized it was a missed opportunity [that the Commission did not hold
                                                10
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 11 of 34
similar meetings earlier]. I should’ve grabbed [the opportunity] and been more encouraging, not
just good enough.”

        Respondent states that “people had not been ready to talk about” race and diversity, and
states there “never” was a “safe space” at MCDHH prior to his arrival. He states there were “no
affinity group discussions and no opportunities for folks to talk about race” in the past.
Respondent states Christine West expressed concern about her experience as a staff interpreter of
color. Respondent states he referred West to HR Liaison Karin Eddy. Respondent states he
reported to Eddy that the current MCDHH “‘environment’ is not conducive to [West].”

       In his response to the undersigned’s question, Respondent shared an incident that
occurred in November 2019, in which Professor Cornel West came to speak in Boston and
requested help from Respondent to find an interpreter for the event. Respondent states:

       “I’m looking back to November 2019, where issues came up with Cornel
       West…who contacted me for an interpreter referral. I was able to finally get
       Denise Martinez who was willing to interpret his event. Afterwards, there were
       interpreters of color who were very, very upset because they weren’t contacted,
       and there were a few who were available who were not contacted. There was an
       issue of having a white interpreter interpret for this very prominent African
       American presenter. I was asked for a meeting and I was fine, asked my assistant
       Hana to schedule it… I asked Christine West to come, because she is the only
       interpreter of color on our staff, I asked her to join the meeting….[We
       all]met…they wanted my ear, there was no agenda, we just talked to each other. I
       realized there was a lot of missed opportunities…that there was not a lot of
       diversity interpreting at this level…I learned after the fact that [interpreters of
       color] were not on the list [of available interpreters for the Cornel West event].”

        Additionally, Respondent reports he held a meeting in December 2019 for interpreters of
color to discuss the Cornel West event and learn from their perspectives At the meeting,
Respondent states, “I gave everybody a small gift, $5 worth of Legos to use as a fidget [during
the meeting]. My whole hope was that people would take it as an opportunity to build things
together and move forward.” At the meeting, Respondent reports the interpreters told him, “the
Commission is well known for not talking to marginalized groups.” Respondent reports that this
reputation of MCDHH was “news to [him].”

              ii.   Comments about “color”

Allegations

        Cheryl Keeter, a freelance interpreter who has worked as Respondent’s interpreter “pretty
frequently,” alleges Respondent made comments about “color” in the hallway of the Boston
office in Summer 2019. Keeter states she and Respondent were discussing an Asian interpreter
applicant, when Respondent said, “We should get more color in here. Color looks good on us.”
Keeter reports she took Respondent’s use of “color” to mean racial/ethnic diversity.

       Wilber reports she witnessed Respondent say “color looks good here” while he was
standing with a group of interpreters, one of whom was a “person of color”

       Eddy reports it is an “ongoing thing for [Respondent] to talk about POC, POC
                                               11
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 12 of 34
everything.” 9 Eddy offers an example in which Respondent brought an employee’s race/ethnicity
into a conversation completely unrelated to their race/ethnicity. When Eddy brought up the staff
member’s concern that had nothing to do with their membership in a protected class, Respondent
allegedly said “We have to act because they are a POC.” Eddy’s states she responded, “No, we
have to respond because they are staff.”

        On another occasion, Eddy states Respondent told her “we need to bring POC” to an
external meeting. After Eddy asked why employees of color needed to attend, and if there were
topics or skillsets specific to certain employees, Eddy explained Respondent kept insisting on
“POC” attendance for the sake of them being persons of color. Eddy describes Respondent as
“missing the ask,” and as “wanting diversity just [for the sake of] ‘diversity,’ not because of a
specific subject.”

Response

        When asked whether he said, “Color looks good here,” Respondent replied, “Wow.
Where, who would I have been speaking with, I have no idea, where did that happen? No, I don’t
know. I mean are you talking about like a painting or something, I might have said something
about a decoration, you know, clothing. I can’t think of any time I would’ve made a comment
like that.”

        After the undersigned specified the context, with ‘color’ insinuating someone’s perceived
racial or ethnic background, Respondent replied, “No, I would not have said that. No, I did not.
No.”

                iii.    “We have too many white women who are hearing.”

Allegations

        Denise Martinez reports Respondent said there is a “big problem” that 35% of MCDHH
staff are “hearing women” on one of the June 22, 2020 calls. Martinez reports Respondent was
“furthering the divide” between MCDHH employees. Eddy states Martinez complained to her
that Respondent said “we have too many white women who are hearing” to a group of majority
white, hearing meeting.

Response

        Respondent denied saying there are “too many white women who are hearing. He states
he is “looking for more opportunity for people of color,” and would not have made comments
regarding “too many white women.”

           In a follow-up email to the undersigned, Respondent wrote:

           One of your questions was "Too many women" at one point. The setting of that
           accusation is not clear to me. Over the weekend, I realized it might be related to
           this screening redesign meeting. On May 27, 2020, we had a meeting to discuss
           how we go forward with the screening redesign process.


9
    Respondent uses the abbreviation POC to denote Person(s) Of Color.

                                                         12
        Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 13 of 34
       Denise Martinez and Janice Cagan-Teuber told us that they intended to design
       and lead the redesign process and will eventually invite additional people later
       during the process.

       I told them that from a public perception (the interpreter community), they may
       view this process to be lacking diversity because Janice and Denise are white,
       hearing, and women. I encourage that the team should be made up of all diverse
       individuals who are expertise in the field of interpreting including People of
       color, Deaf, and men. I recommended that we should have a diverse screening
       redesign team from day 1 and they can start brainstorming what the process looks
       like so they could feel "buy-in" and ownership of the process from start to end.

       I mentioned this because in the interpreter community, according to the Registry
       of Interpreters of the Deaf (RID), a national professional interpreter
       organization, 2017 Annual Report Membership Demographics (self-report), the
       representation is clearly a disproportion

       e) Disparate Treatment

              i.   Dress code

Allegations

        Janay Mitchell reports she was “personal[ly] attack[ed]” by Respondent after her outfit
on October 25, 2019, a Casual Friday, prompted Respondent to enact a dress code. Mitchell
states she was wearing “an outfit [she] normally [would] wear” at any time during her “six year”
tenure at the Commission” on Casual Friday. Mitchell states she was wearing “blue jeans, olive
green shoes, and a matching shirt with a Puma [logo] on it.” Mitchell reports her Supervisor,
Sehin Mekuria, would “tell [her] it was not right” had Mitchell worn something inappropriate.

        That day, Mitchell states she “witnessed [Respondent] go into [Mekuria’s] office” after
he passed by Mitchell. Mitchell reports Respondent “went in there, closed the door, [and stayed]
for a couple of minutes. [She felt] something is not right.” She states then went into Tricia Ford’s
office alongside Mekuria. Mitchell recounts, “I was called in the office, they basically said they
wanted to take a picture of my shirt, and I said, ‘Oh, is there something wrong with my outfit
should I go home and change?’ [Mekuria responded], ‘Oh, no! We just want to take a picture of
your shirt to try and clear up some things.’” Mitchell states they wanted to “send the shirt
[photograph] to the ADA office to see if it’s ‘okay.’” Mitchell reports Mekuria was “very
supportive” and asked her to “relax.” Mitchell states she responded, “No, I need to go home and
change my clothes if something is wrong.” Mitchell reports she then “volunteered to go home
and returned with a solid blouse.”

        Mitchell states “no one approached” her after she returned to the office. Some time after,
Mitchell reports she received an email regarding “professional attire in the office” containing the
new dress code. She reports, “You couldn’t tell me what was wrong that day, but you send out a
policy to everyone, and course that had the agency wondering, ‘What was that about?’” Mitchell
states her outfit was not inappropriate that day, and that “other coworkers wear leggings, clothes
that you wouldn’t call professional clothing” to the office. Mitchell states there “was no dress
code” before, and felt “uncomfortable” that Respondent enacted one after he raised concerns


                                                13
        Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 14 of 34
about her October 25, 2019 outfit. 10 Mitchell reports she has “never seen” Respondent approach
the non-Black employees wearing leggings.

       Martinez states Respondent enacted the dress code “in response to a Black woman’s
[Janay Mitchell’s] attire.” Kathryn Luckett explains there “never was a dress code” prior to
November 13, 2019 code, as there are “no outward-facing” jobs at the Boston office. Luckett
explains other white employees have worn logos on t-shirts without any repercussion and cites a
white employee who “wears Michael Kors [logos] and is white.”

         Ford reports employee Kristin Johnson “complained” to Respondent about Mitchell’s
attire, jeans and a shirt, on the same October 25 Casual Friday. Ford states Respondent was
“adamant [employees] should not wear t-shirts with names,” but speculates it was because Puma
is a “culturally Black” brand. 11

       Prior to the release of the November 13, 2019 Dress Code, Respondent had drafted a
Dress Code policy that was not distributed to MCDHH. It reads, in pertinent part:




        The November 13, 2019 Dress Code reads in pertinent part:




Response

        Respondent states he was not fully responsible for the dress code drafting and
implementation, and denies targeting Janay. He states Diane Shearer, a former Commonwealth
employee, told him she “saw an employee with a t-shirt with graphics [on it] and sweatpants.
[Shearer] stated ‘She did not look professional,’ and complained” to Respondent. He states he
the “leadership team,” and MCDHH attorneys Josh Mendelsohn and Molly Karp then worked on
drafting the new policy, as “people [were] uncomfortable enforcing [the old] policy,” which he



10
   Respondent had drafted a dress code policy to send to MCDHH employees as of August 2019, but never sent it to
staff.
11
   https://www.reuters.com/article/us-puma-de-usa/puma-commemorates-black-power-salute-in-u-s-market-push-
idUSKCN1ML274

                                                       14
       Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 15 of 34
deemed “vague.” 12

        Respondent admits “some staff [were] feeling like they were called out,” but maintains he
did not “target” any employee(s). Respondent states he was “concerned about outside visitors”
coming to the office and making sure MCDHH employees “look[ed] professional.”

        f) Tokenism

               i.    Tony Harrison

Allegations

        Tony Harrison reports he is concerned about Respondent engaging in “tokenism.”
Harrison states it “wasn’t direct discrimination,” but reports Respondent would “come up to
[him] because I’m Black and Deaf.” Harrison states Respondent would ask him “about Black
History Month” and “about diversity,” and estimates the tokenizing conduct occurred “no more
than 5 times.” Harrison questions, “Why is he singling me out? I don’t know his intention.” Tony
states “Maybe because I’m Deaf and Black, my deafness trumps my identity as Black” to
Respondent, as Respondent has exclusively sought him out to ask questions about his opinion on
diversity in the office, and because Respondent exclusively asked him to work on the Black
History Month project.

        Dubler states he has not witnessed Respondent discriminate against minority employees
at work, but reports Respondent made Tony Harrison a “token” at the 2019 Christmas party, by
inviting him to the event as one of only a few MCDHH employees and sitting near Harrison
while introducing him to others throughout the evening. Dubler reports Harrison “did not look
comfortable” and “seemed stilted” at the party, a contrast to his “totally different, friendly,
outgoing” demeanor in “community events.” Dubler states Harrison was “sitting next to”
Respondent, who was dismissive to Harrison, stating “Oh, [Harrison] doesn’t have family” as if
Respondent “felt bad for him, like, ‘poor guy.’” Dubler reports the “dynamic” between
Respondent and Harrison “did not seem healthy”

Response

       Respondent denies engaging in tokenism. He states he invited Tony Harrison to his
holiday party as a kind gesture, as Harrison would otherwise be alone for the holiday.
Respondent reports “everyone had a good time” at the party and states he “can’t control” how
people interpret his intentions.

        When asked whether he invited Harrison to the event to increase diversity, Respondent
reported, “No, I don’t even think that way. I just feel like, you know…he was alone for the
holidays, I invited him over if he wanted. It was certainly not my intention to tokenize anyone.
This is my home it has nothing to do with work…I can’t control that. Obviously, everybody has
their own opinion.”




12
  In emails to the undersigned, Respondent shared a “Draft Email for Staff on Dress Code” dated August 2019, but
the email was not sent out to MCDHH staff. d

                                                       15
        Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 16 of 34
           ii. Stephanie Hakulin

        On May 30, 2020 Stephanie Hakulin interpreted for Boston Mayor Marty Walsh. This
marked the first time a female Black Certified Deaf Interpreter appeared on television
interpreting for the mayor.

Allegations

        After Hakulin made appearances with Mayor Walsh on May 30 and June 1, 2020, Ford
states Respondent “wanted to do a ‘story on’” Hakulin, and was “insisting” despite Wilber’s
objections that it would be inappropriate for the agency to initiate a story when appropriate PR
channels exist. Ford states Wilber involved Sonia Bryan, from the EOHHS Diversity office, who
Ford alleges told Respondent to “absolutely not” go forward with a story, as it “felt like
tokenism.”

        Hana Hanigan reports Aurora Wilber “kept explaining [to Respondent], ‘[creating a story
about Hakulin] is probably not appropriate.’” After Respondent proposed the feature on Hakulin,
Aurora Wilber, who manages Public Relations projects, cautioned Respondent from “creating”
the story. Wilber reports she told Respondent to request approval from EOHHS, and alleges he
respondent, “I don’t need to.”

        Hanigan states he did not initially comply with Wilber’s requests to stop pursuing the
story, but ultimately conceded after Karin Eddy brought the idea “to the diversity group.”
Hanigan explains, “People noticed [Hakulin was interpreting for Mayor Walsh]. To highlight it
would feel cheap. [It] feels like he would be bringing out a pony, [with] him taking the prestige.
It didn’t feel genuine.”




                                                16
        Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 17 of 34




Response

        Respondent denies any wrongdoing in attempting to “spotlight first female interpreter of
color.” Respondent explains, “From my perspective, [the Hakulin story was a] positive thing.”
Respondent states he regrets not pursuing the “spotlight” feature, and states, “It should’ve been
taken and run [with], [and] not have received as much pushback” as it did.




                                                17
            Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 18 of 34
           g) Lowell Program

Allegations

        Ford alleges Respondent eliminated a program for Hispanic youth to train as interpreters.
Ford explains MCDHH historically supported a pipeline program for Hispanic students in the
Lowell area to pursue careers in interpreting. The program supported Hispanic students through
coursework at the high school level, then at Essex Community College, to ultimately culminate
in a degree in interpreting from Framingham State. Ford reports Respondent suspended the
program, and wonders whether he was “purposefully putting barriers up” to prevent the influx of
new interpreters of color, as “not many people of color come into the field” currently.

Response

        Respondent denies cancelling the Lowell pipeline program. Regarding the program,
Respondent states he “was consulting on that, [but] that was a DESE/MCDHH venture. 13 There
was no ongoing involvement. There was workforce development, but I wasn’t formally
connected to it.” Respondent reports, “MCDHH never actually did a comprehension approach to
workforce development, to try to expand the pool. A lot of times we’ve had some band-aid
solutions”

       4) Allegations of discrimination based on Gender

           a) Generally

    During the investigation, all interviewed MCDHH employees, save three, described
Respondent’s behavior and rapport with staff negatively. Generally, employees characterized the
Respondent as rude, dismissive, and condescending to women. Employees assert Respondent
created a hostile work environment in which female employees are not respected or heard.

    Jane Sokol-Shulman states it is “hard to address” whether the Respondent discriminates
based on gender, as “women are so far in the majority” at the Commission. However, Sokol-
Shulman reports Respondent has been “enormously difficult” to work with and reports he “did
not take advantage of the skills of [his] team.”

    Carol Menton describes Respondent as a “relic” of former patriarchal workplaces. Menton
states Respondent has “a sense of privilege, of male entitlement” and there has been “a lot of
division since he arrived.” Allison Fondo shares, “sometimes being a woman, you take things as
normal” that may be, objectively, problematic. Fondo explains Respondent is “condescending”
in the “case management meetings, [in which the employees] are all women.”

    Hana Hanigan, Respondent’s Executive Assistant, states Respondent “doesn’t talk to [her],
maybe [talks to her] half an hour a week.” Hanigan reports she does “not feel like [she] was
being listened to” as a woman, and reports passing her suggestions through Johnathan O’Dell,
her male coworker, who she reports the Respondent responds to readily. In Executive Team
meetings, where Respondent is the only male, Hanigan reports she felt “awkward.” Hanigan
reports “his dealings were [in] monologue, [and] it didn’t feel like a team.” Hanigan reports it
“didn’t feel like [Respondent] listened to” the Executive Team members, who were all female.

13
     DESE is the Massachusetts Department of Elementary and Secondary Education.

                                                       18
        Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 19 of 34

    Karin Eddy reports Respondent is “arrogant and dismissive” towards women. Tricia Ford
describes Respondent as “absolutely sexist” and “disrespectful” to her and the other female
Deputy Commissioner, Sehin Mekuria. Denise Martinez reports Respondent has “recently started
golfing with men at the Commission,” but has not invited female employees to golf.

    Conversely, Edgar Herrera, a male MCDHH employee, notes there are “only six men” are on
staff at MCDHH. Herrera states there is “perhaps a style difference” with how Respondent treats
men but does not believe Respondent discriminates against women.

    Kristin Johnson, a Deaf woman, reports Respondent does not treat women differently than
men. Johnson describes Respondent as “the big boss” who is “very positive,” has “excellent
communication,” and “an excellent team work ethic. Johnson states she believes Respondent is
“fair” to her as a woman and does “not think he has been involved in” any potential violations of
policies investigated by the COE.”

     Johnson states she believes Respondent is being “set up,” and everyone is “pointing fingers”
at the Respondent for agency-wide issues. Johnson likens the agency to the “White House as it’s
being run under President Trump,” however maintains that it is the agency itself, not the
Respondent, that is responsible for the current climate therein. Johnson states Deputy
Commissioner Tricia Ford is the President Trump in her MCDHH comparison. When asked
specifically whether she believes the Respondent contributed at all to the MCDHH as described,
Johnson deflected the question and responded that the issue at the agency is “systemic
oppression” of the Deaf.

       b) Disparate treatment

              i.   Lack of female involvement in Black History Month project

Allegations

        Tony Harrison reports Respondent “asked [Harrison] to help him with some type of
newsletter” to be distributed during Black History Month. Harrison reports Respondent did not
ask his two Black women coworkers to work on the project. Harrison reports his colleague
approached him and state, “Wait, I haven’t been asked” to work on the Black History Month
project. Harrison states, “Afterwards, it struck me as odd, [that the] two people, both black
women” were not asked to work on the project. Harrison states he “want[s] to make sure [his]
colleagues feel safe…[and] happy” at the Commission.

        Janay Mitchell states Respondent did not include her in the Black History Month project
in February 2020.She reports Respondent “approached one male staff of color and asked him to
take on the project, instead of a…group effort.” Mitchell reports, “Of course I felt a little
offended, I wanted to contribute too.” Mitchell continues, “There are four weeks in a month.
How you can ask one person to take on that kind of thing?” Mitchell states the Respondent
displayed “favoritism, sexism” in this decision, and questions, “You can’t ask a female?” to
contribute. Mitchell states she did not complain, but felt “something isn’t right in terms of
[Respondent] is delegating projects,” as the individual he approached was “the only black male
in the agency” and had been at the agency for one year, compared to Mitchell’s six years.



                                               19
       Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 20 of 34
Response

        Respondent he states “asked Tony, just Tony” to participate in the Black History Month
project. When asked why he only asked Tony, Respondent said, “Tony initiated contact in the
past” about wanting to work on new projects, so he sought out Tony for the project.

              ii.    Dismissive to women in meetings

Allegations

       Staff alleged Respondent disrespects and dismisses women in departmental meetings
where the department is all-female. Mekuria reports Respondent “never respected” the women
on the Executive Team. Mekuria states Respondent would “fact-check” the female managers and
would “sometimes” apologize for it when she would question this practice “to his face. “Aurora
Wilber states Respondent was “challenging” and “negative” during “every” management
meeting regarding her DPH project. Sharon Harrison states Respondent “offended” the female
employees in department meetings, by “asking [them] to do more work.”

       Eddy reports Respondent “does not want to take advice” from women in meetings. Eddy
characterizes Respondent as “inappropriate without realizing it” and explains he often “miss[es]
non-verbal cues” from women who are uncomfortable. Eddy states Respondent will “call on men
in meetings, even if women are the subject matter experts.”

       Ford reports Respondent “did not bring” Deputy Commissioner and Chief Financial
Officer to the statewide budget meeting. Ford states Respondent dos “not want [Mekuria’s]
opinion,” and points to her gender as the reason.

Response

        Respondent states he “calls on everyone equally” in meetings, and that meetings follow
the “ground rules” for communication access, which directs parties “raise [their] hand” to
participate.

              iii.   Public acknowledgments: difference between men and women

Allegations

        During a virtual press conference training for interpreters, Jesse “Rupert” Dubler, male
MCDHH employee, reports Respondent made a public comment during a break thanking him for
his work. Dubler reports Respondent signed, “ ‘Rupert, thank you for all your hard work,’ then
signed a fist bump, like ‘bro.’ ” Dubler thought it was strange Respondent would make that
statement “into the internet, representing the agency because [the training] was nationwide.”
Dubler’s female colleague, Lori, was also present in the training. Dubler states Respondent did
not immediately thank her, and states Respondent’s eventual expressed gratitude to Lori was an
“afterthought”

       Elsewhere, Fondo reports he has “never congratulated [the all-female] Case
Management” department, despite congratulating the other departments during various staff
meetings.


                                               20
       Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 21 of 34
      Sharon Harrison reports s her all-female department was forced to “say thank you” to
Respondent on a call in late May. Harrison states Kristin Johnson “asked interpreters to say
‘Thank You’” to the Respondent for all his work. Harrison reports the staff was “visibly
shocked” that they were asked to praise Respondent, without ever being praised in turn.

       Carol Menton reports Respondent joined a meeting, and stated he was “checking in to
make sure everyone is working,” and to request praise for his work. Menton states his
insinuation that the all-female department was not working was offensive as, they all “have been
working nonstop.” Menton explains, “What do you want [them] to thank him for?”

Response

        Respondent denies asking staff for credit. Respondent states he does “not want credit,”
and instead wants “the people around” him to get credit for work at the agency.

              iv.   Informal “chats” with men only

Allegations

        Hostovsky reports Respondent “talks to male [employees] instead of his own female
assistant.” Hostovsky characterizes Respondent’s dismissal of his female assistant as “frequent.”
Keeter sates Respondent “stops to chat” with “mostly men.”

         Hanigan reports Respondent initially had an “open door policy,” but as time progressed,
reports he began requiring employees schedule appointments with Hanigan and provide a
proposed agenda before accepting the meeting. Hanigan states Respondent began restricting
which employees were able to go to his office without a scheduled appointment. Hanigan states
the list is getting “smaller” “based on who was speaking out against” Respondent, as more
MCDHH employees openly questioned Respondent’s conduct.

Response

       Respondent reports he has a full “open door policy.” Respondent characterizes himself as
more open than previous Commissioners, explaining “three [MCDHH employees] said they had
never been in the office” during previous Commissioners’ tenures.

       c) Discriminatory harassment

Allegations

       Hostovsky reports Respondent is constantly “putting down women” in his interactions,
including by allowing the vlogs to be produced by “all men.”

        Malcolm reports Respondent “looked down upon [her] because [she is a woman], and not
intellectual or educated.” Malcolm states she has known Respondent for a “long time” since he
worked in Rhode Island and states she “never felt comfortable around him.”

        Eddy reports Respondent will “give a summary” of the topic she is presenting “before
[she] can speak.” Eddy states this behavior is “dismissive,” and reports she “never got feedback”
from him, only continual dismissiveness. Additionally, Eddy reports Respondent put her down
                                               21
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 22 of 34
after she and Edgar Herrera made a similar comment about their alma mater. After the comment,
Eddy reports Respondent “call[ed] [her] out, and not [Herrera].” Eddy provides this as an
example of Respondent treats women differently.

       Jonathan O’Dell reports he has heard the Respondent say “this is our female staff” when
Respondent introduced a new colleague to the group, and states Respondent has said “here
comes our female” when referring to women employees. However, O’Dell reports there is
“sometimes interpreter error” that can add in gender qualifiers that Respondent did not express
himself in sign.

Response

    When asked whether gender-based concerns were raised to him, Respondent replied he had,
by Christine West exclusively. Respondent suggested I ask West and “pick [the] brain” of his
assistant, Hana Hanigan, who “work[s] with [him] everyday…and see[s] what’s going on.”

   5) Allegations of discrimination based on disability

       a) Generally

        The vast majority of interviewed employees allege Respondent treats Deaf employees
who use ASL different, and better, than Deaf employees who speak and Hard of Hearing
employees. Shannon Silvestri, a Hard of Hearing employee, reports it “feels like we should have
two separate Commissions,” because Respondent “do[es] not focus on Hard of Hearing. Silvestri
states Respondent’s lack of interest and support to the Hard of Hearing is “doing disservice to
other folks.” Silvestri states Respondent has created “a lot of anger and resentment” by “calling
out” employees who are “not ASL fluent.”

        Dubler, who is Deaf, reports Respondent treats ASL users better than employees who do
not use ASL. Dubler states Respondent said, “he was sick of hearing employees oppress Deaf
employees.” When asked whether Respondent treats those who sign different, Hostovsky
responded, “Yes! Yes! Yes! Since the very first day.” Ford states Respondent has championed a
“very strong deaf-centric” culture at the Commission.

       Herrera notes Respondent “is the first Deaf, non-speaking” Commissioner, which “for
some people can be a little jarring.” Herrera reports Respondent is “straightforward” and “less
relaxed” than previous Commissioners, which he believes might be challenging for some of his
coworkers. Herrera explains the frustration may be due in part to Respondent, who “signs
quickly, is very culturally Deaf, [and has] a different way of communicating.”

       b) ASL Exclusivity

              i.   “Deaf is best”

Allegations

         Karin Eddy reports there is an “overt and covert” culture cultivated by the Respondent,
that “If you’re not Deaf, [specifically] auditory Deafness and an ASL User, you’re an
oppressor.” Eddy, who is Deaf and speaks, states she “was told by him that I could be an
oppressor.”
                                                22
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 23 of 34

        Further, Tony Harrison alleges Respondent was “rallying, ‘Yay, we’re all Deaf!” rather
than including Hard of Hearing staff as well.

Response

       Respondent denies saying “Deaf is Best.” However, Respondent explains that “hearing
people have privilege,” and shifting to a Commissioner who is “100% Deaf is a big shift” for
agency employees. Respondent provided the undersigned several articles regarding Audism and
Phonocentrism accompanied with the following comment explanation:

        During the interview, you are asking me several questions like "Deaf is best",
        "preferred sign language", as well as other similar themes. I thought it is
        important for you to understand what Audism and Phonocentrism are all
        about. Yes, racism is about oppression on race, sexism is about oppression on
        gender, etc. Audism is about oppression on people who could not hear at all or
        not very well. The other word is Phonocentrism. This is about oppression on
        people who could not speak at all or not very well intelligently. It would be great
        if you take time to gain an understanding of what these words mean and what
        most of us, if not all, deaf and hard of hearing employees at MCDHH, may be
        currently experiencing.

       Respondent initially stated he “gravitates” towards Deaf people, but backtracked after the
undersigned relayed the interpretation back to Respondent. Respondent then stated he “never
said” he gravitates towards Deaf employees “necessarily,” and explains, “I don’t feel I gravitate
towards any particular group.”

              ii.    Focusing on ‘Deaf’ and ignoring ‘Hard of Hearing’ employees and
                     constituents 14

Allegations

       Dubler reports Respondent is focusing on the “D” for Deaf in MCDHH, and not the
“HH,” for Hard of Hearing. Dubler reports Respondent once said, “It’s important to keep Hard of
Hearing [employees] in mind, but it’s time to focus on Deaf [employees.] [The] Hard of Hearing
time will come later.” David Del Pizzo reports, “because [Respondent] is Deaf and uses ASL, he
focuses on Deaf. Before [the agency] was hearing focused…. He is Deaf-Centric.” Jonathan
O‘Dell reports Respondent “based [employees’] validity on form of hearing loss.”

        Silvestri reports Respondent refers to non-Deaf staff as “hearing” coworkers and
“hearing” staff, while he does not use qualifiers when talking about Deaf staff. Silvestri also
alleges that Respondent “had to be told [she] was hard of hearing” for him to communicate with
her via her preferred communication methods.

       Sokol-Shulman states Respondent “favors Deaf” employees. She states Respondent and
other employees “characterize [her] as hearing,” even though she is “audiologically”
compromised. Sokol-Shulman states Respondent is “much more lax and tolerant” of Deaf

14
  The allegations regarding the treatment of non-employee Community members are outside the scope of this
investigation, as the COE only investigates alleged policy violation against Commonwealth employees.

                                                      23
       Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 24 of 34
employees than of hard of hearing or hearing employees.

       Tony Harrison reports there is “concern from Hard of Hearing people that they’re not
being preferred, [that the Respondent] is not approaching them.” Harrison states he is able to
“know [Respondent] better, because he’s Deaf, than others at a loss with ASL.”

Response

        Respondent denies favoring Deaf employees. Respondent reports he “always support[s]
complete access to the Deaf and Hard of Hearing.” Respondent did not directly answer whether
he seeks out input from Deaf employees more frequently, but states, “I’m going to turn the
tables, aren’t two people who can hear, who have English as their language, aren’t they gonna be
more connected to people who share their native language than people who don’t.” Respondent
asserts, “I feel like I respect and care for and treat everyone equally. If somebody feels like I’m
not doing that, I don’t know where that assumption is coming from.”

              iii.   ASL preference and attempted mandates

Allegations

        Karin Eddy states Respondent told employees during an all-staff meeting in January 2020
that “Our office will be a Deaf ASL office.” Eddy explains, “That seemed brazen for an agency
advocating for a broad…. continuum” of individuals living with different degrees of hearing loss
and/or Deafness. Silvestri also reports Respondent said, “You will use ASL only in the hallways,
[and] only use ASL with coworkers.” Silvestri reports learning ASL was “difficult” for her, as
she lost part of her hearing as a survivor of 2013 Boston Marathon terrorist attack. Silvestri states
she “couldn’t hold a conversation” in ASL, and instead communicates with “mouthing.” Silvestri
states the Respondent’s perceived mandate of ASL exclusivity “led [her] to not speak in the
hallways.”

        After Respondent “made it clear to communicate in ASL” at the all staff meeting, Ford
reports the “staff felt very hurt, and that they had no place at the Commission because of their
hearing loss.” Ford states Respondent “has no respect” for those with hearing loss. Wilber
explains, “If you’re sign fluent, [Respondent] has supportive energy.”

        Johnathan O’Dell states, “I as a person with hearing loss should be able to use what I
want” when communicating at the agency, be it ASL, English speech, CART, a combination
thereof, or something different. O’Dell reports Respondent “was talking about putting up signs
encouraging [employees] to use ASL. O’Dell states he was “offended at that.”

        Fondo reports Respondent “said he wants everyone to be using ASL during the all-staff
meeting in Fall [2019].” Fondo states she is “Deaf and [she has] a cochlear implant:” she states
she is “not as fluent” in ASL and is “criticized” by Respondent for her lack of fluency.

        Mekuria reports MCDHH policy encourages employees to use ASL and states she does
“not see it as a bad thing.” However, she reports “you are supposed to be using an interpreter,” if
one of the parties is not ASL fluent, and states Respondent “created a divide between hearing
and Deaf [employees].” We never had that issue [before the Respondent joined the
Commission.]” Mekuria continues, “he was always focused…there is this divide between
hearing and Deaf we are not addressing some of the issues he does say in terms of, he would
                                                 24
       Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 25 of 34
make you feel like if you don’t sign…we never had that divide over the years that I worked
here…he did create that issue.”

       David Del Pizzo reports Respondent “encourages people to engage [in ASL] if they sign
not well. He will say, ‘Practice your sign!’ He wants people to sign [and] practice skills.”

Response

        Respondent asserts he attempted to put signage up at MCDHH mandating the exclusive
use of ASL. Respondent states, “I suggested posted signage at MCDHH, [but] folks [were] not as
excited” as he thought they would be. Respondent explains ‘The Rhode Island School for the
Deaf and the Learning Center have signage that states, ‘We use ASL here,’” and reports he was
inspired by those institutions to post similar signage at the agency.

       Following the investigative interview, Respondent shared several mission and value
statements from various Deaf institutions accompanied by the following:

       Please see a few places where they have a large group of Deaf and Hard of
       Hearing employees working at the offices like MCDHH that requires to create a
       safe and friendly space for them to have communication access using their
       languages which are American Sign Language and English. I expect everyone is
       embracing both languages in respect to all Deaf and Hard of Hearing employees.




                                              25
        Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 26 of 34




        Respondent states he makes efforts to make ASL more approachable to employees who
aren’t fluent. He reports, “If [an employee] is not fluent in ASL, I will slow down, greet [them]
slow and steady.” Respondent continues, “If they are struggling, I might ask if they want an
interpreter”

        Later in the interview, Respondent states the use of ASL at the Commission is “not
policy, not a mandate, but encouraged.” Respondent continues, “if someone is hearing or Hard of
Hearing, [they] should be using sign language.” Respondent maintains if “you can sign, you
should” at MCDHH.

              iv.   Only talking to Deaf Employees

Allegations

       Hana Hanigan reports Respondent “would only greet Deaf people,” and would “pass by”
hearing and hard of hearing employees. Sokol-Shulman reports Respondent “never stuck his

                                                26
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 27 of 34
head in [her] office to chat,” even though she could “reasonably communicate” in ASL without
an interpreter.

        Keeter reports Respondent is “dismissive” to employees that are Hard of Hearing, and to
employees that are Deaf and speak English. Keeter states Respondent will “stop by certain
cubicles and say ‘Hi,’ chat for a bit. If you’re not fluent [in ASL], he won’t stop.” Lori Novak
reports witnessing Respondent “have long conversations with others,” but is “not often talking”
to her, a hearing person who is not fluent in ASL. Novak reports the extent of communication
from the Respondent is “hello,” in “passing.” Eddy states the “only people he talks to are people
who Deaf and ASL users.” Eddy also reports Respondent established a “luncheon group”
comprised of “Deaf staff only.”

        Further, Hanigan reports there is a “hierarchy of people [Respondent] would listen to on
the statewide Advisory Council,” and states “hearing parents” were at the “bottom.” 15

        Additionally, several employees report Respondent shifts his attitude and demeanor
towards Deaf employees who use ASL when he finds out they can also speak English. Eddy
reports she, a person fluent in sign, chose to speak in a presentation as she “didn’t feel
comfortable signing.” After the meeting, Eddy reports Respondent asked her “how do you
identify,” as he previously did not know Eddy spoke English. Eddy states her working
relationship with the Respondent “shifted” negatively after he learned she could speak and
sometimes used spoken English. Ford states Respondent’s “attitude changed with [Mitchell]
once he found out she could speak.” Similarly, Ford asserts Respondent “treated [Eddy]
differently when he learned she could speak.”

Response

        When asked whether he preferred communicating with Deaf employees, Respondent
stated the following:

        “Well let me turn it around, let me try to explain in a different way. If there a
        couple of hearing people who are speaking English in the hallway, how would I
        have access to what they’re saying? Do I have to be responsible that I’m included
        in their conversation? Who’s responsible there to make sure people are included?
        Everyone is responsible.”

        Respondent reports, “There is some natural flow between people who speak similar
versus unlike languages.” Respondent also states he “want[s] rapport with everyone in the
agency,” and assert he goes “out of [his] way to do that. Respondent continues, “I’ve never said
‘I want to have this conversation with this person because we communicate well.’ That is not me,
I’m very social…. If [someone who was not fluent in ASL] wanted to be included in the
conversation, I would include them in the conversation.”




 The Statewide Advisory Council includes, amongst others, hearing parents of Deaf children. Because Council
15

members are not Commonwealth employees, this allegation is outside the scope of this investigation.

                                                      27
            Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 28 of 34
           c) Communication access issues

                  i.     Dismissing interpreters at events and inconsistent interpreter requests

Allegations

        Terry Malcolm alleges Respondent improperly recalled deaf interpreters from
interpreting at a Community event. Malcolm explains that, in events held in the community, a
team of Certified Deaf Interpreters would accompany Respondent to both “mirror” questions
from the audience, and to interpret Respondent’s style of sign into a more accessible format for
the specific audience. At this event, Malcolm states Respondent dismissed her and “signed for
himself” directly to the audience. Malcom explains, “we know this community, it would’ve
worked best if both of us signed. His sign was very educated, [and] who we serve is grassroots
and may not understand” Respondent’s style. During the event. Malcolm reports “a few Deaf
consumers asked us, ‘What’s he saying?” and states they “motion [ed]” for her to join the
Respondent in signing. Malcolm reports the Respondent instructed her to “just sit” while he
continued to sign solo. Malcolm asserts, “He might not understand the use of Deaf interpreters.
Maybe he needs more training.”

        Additionally, Hana Hanigan alleges Respondent “dismissed” the interpreter scheduled to
interpret during the last June 22, 2020 meeting between him and MCDHH interpreters. Hanigan
reports she was not on that call, as she had “reached [her] limit of ‘apology sessions’” that day. 16

        Hanigan reports Respondent does not schedule interpreters for conversations with her,
though she states she is not “fluent” in ASL, only “proficient.” Meanwhile, Hanigan reports
Respondent schedules interpreters for his meetings with Tricia Ford, who is a certified
interpreter. Hanigan states this choice is “odd, insulting, and weird.”

        Silvestri reports Respondent was “intimidating” when approaching her in the office prior
to the pandemic, as he would “approach [her] without an interpreter and try to have
conversations.” Silvestri reports Respondent “was getting a thrill after seeing [her] like a deer in
headlights,” as she could not comfortably communicate in ASL.

           Ford reports Respondent has characterized interpreters as a “waste of resources” in the
past.

Response

       Respondent denies recalling interpreters from an event and states he “can’t think of when
that would be.” Respondent he states, “I support Deaf Interpreters,” and asserts, “I would never
shunt aside Deaf interpreter” “

       Respondent also denies interfering with communication access, stating he “always met
everyone’s communication access” needs. Respondent reports he is a “huge advocate for clarity
of speech” and is “unclear if [there was] a misunderstanding” at an event. Respondent states, “If
someone felt differently, I would like to know”

           Respondent states he would “never” refuse an employee’s request for an interpreter. He

16
     As Respondent’s Executive Assistant, Hanigan attended all of the June 22 Zoom calls, save the final one.

                                                           28
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 29 of 34
points to his “own needs” of interpreter usage with employees who do not use ASL as an
example of why he would not deny any employee communication access. Respondent
characterizes himself as “flexible around communication needs.” When asked how he would
communicate with an employee who is not fluent in ASL, Respondent states he would “chat in
the moment, if [the topic was] critical [he] might call [an] interpreter, ask [the] person if they
mind waiting” for an interpreter to arrive to continue the conversation.

              ii.   No CART during meetings

Allegations

       Silvestri reports there was no CART on the June 22, 2020 meeting she attended. On
another occasion, Hostovsky reports Respondent “stopped” a Hard of Hearing employee who
“does not sign well, uses CART” from “signing [the word] ‘Interpreter’” when the Respondent
was communicating with her.

Response

        Respondent reports he has no influence on the presence or absence of CART at any given
meeting. Respondent states, “Any CART or interpreter request goes in through the system, there
is no need for approval.” Respondent reports there is no “need for interpreter/CART is automatic
since in house. [The request is] automatically honored.”

       Similarly, his interpreter Christine West reports there is communication access at “every
meeting.” West explains, “if there is no access [the meeting is] cancelled.”


IV.    Findings of Fact

   1) Allegations of Sexual Harassment

        In Massachusetts, "Sexual Harassment" means sexual advances, requests for sexual
favors, and verbal or physical conduct of a sexual nature when:

       A. Submission to or rejection of such advances, requests or conduct is made either
       explicitly or implicitly a term or condition of employment or as a basis for employment
       decisions; or
       B. Such advances, requests or conduct have the purpose or effect of unreasonably
       interfering with an individual's work performance by creating an intimidating, hostile,
       humiliating or sexually offensive work environment.

       Here, the Respondent’s conduct does not rise to the level of Sexual Harassment.
Respondent plausibly asserted that any comment he may have made about an interpreter’s lips
would have been appropriate in the context of discussing signing and expression through a clear
mask, as the lips are regularly used in ASL communication.

       While it remains inconclusive whether Respondent touched Hostovsky’s finger on the
map in his office, the act of touching her finger alone would not rise to the level of sexual
harassment. A one-off touch of one’s finger to an employee’s finger, while pointing at a map,
would not unreasonably interfere with an employee’s work performance and would not, alone,
                                                 29
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 30 of 34
create an intimidating, hostile, humiliating, or sexually offensive work environment.

        Though the investigation was initiated based on the existence of allegations of Sexual
Harassment, no additional allegations were reported to the undersigned. The COE attempted to
identify and investigate the alleged Sexual Harassment conduct that was discussed in the union
meetings, but no employees shared additional allegations in the investigation.

   2) Allegations of Discrimination

        Discrimination is the unfair treatment because of an individual’s membership in a
particular group or treating an individual differently from others similarly situated with the
respect to the terms, conditions or privileges of employment because he or she is a member of a
class protected by law. It may involve, but is not limited to: harassment, by creating, or allowing
to exist, an environment hostile to an individual’s membership in a protected class, failing to
provide an individual a reasonable accommodation to an individual’s disability, or pursuing a
practice or policy, which, while it appears neutral on its face, has a disproportionate impact on
individuals who are members of a protected class.

       Discrimination on the basis of Religion

        Here, the Respondent’s conduct prior to Rosh Hashanah in 2019 does not rise to the level
of discrimination on the basis of religion. Although Respondent states he does not recall asking
Sokol-Shulman to consider work matters during the Jewish Holiday, his comments would not,
alone, arise to the level of a policy violation. While insensitive, asking an employee to consider
work while out of the office observing a religious holiday one time is neither severe nor
pervasive. Sokol-Shulman asserts Respondent apologized after she informed him she would be
observing the holiday, and reports he made no other comments outside of the June 22, 2020 call
that are not subject to this investigation.

       Discrimination on the basis of Race

        Here, the Respondent’s conduct towards MCDHH employees of color rises to the level of
a policy violation. The frequency of which interviewed employees reported discriminatory
conduct on the basis of race speaks to the pervasiveness of Respondent’s problematic conduct.
Consistent and credible examples include inappropriate questioning of Black employees’
experiences regarding Diversity, the unnecessary use of racial qualifiers when describing
individuals, and the lack of response when employees actively told Respondent his comments
and conduct were inappropriate. The discriminatory impact of Respondent’s conduct was so
pervasive that a Black employee, Janay Mitchell, “goes blank” any time she has to interact with
him, and “suppresses” her concerns in order to keep going.

        Respondent’s discriminatory conduct stems from a lack of self-awareness and an
ignorance surrounding issues of race, diversity, and inclusion, which even continued into the
Respondent’s investigative interview. Despite being informed of the myriad examples employees
at the Commission shared about his attitude towards race, Respondent maintained his efforts
were “good enough” regarding Diversity and Inclusions, and stated his only regret was not
“grab[bing]” the opportunity to spotlight Stephanie Hakulin and “be more encouraging.”

        According to him, Respondent made many attempts to discuss race, diversity, and
inclusion, but never implemented any tangible actions, save for his attempt to convene an affinity
                                                 30
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 31 of 34
group whose members rejected the idea. Additionally, his attempts at further discussion were ill-
informed at best, and most likely negligent as asking multiple employees on multiple occasions,
unsolicited questions about their experience as a person of color created an environment where
those employees felt uncomfortable, marginalized and stigmatized as employees.. Respondent’s
belief, which persisted through the investigative process, that it is permissible to unilaterally
assemble a group based on a perceived racial or ethnic group without buy-in or permission from
the individuals in that group resulted in a hostile work environment. .

        Further, Respondent’s continued lack of sensitivity surrounding employees’ membership
in protected classes and the appropriate time to discuss and/or consider them is additional
evidence of discriminatory conduct. Respondent sent the following email to the undersigned
after the interview to elaborate on his response to the question, “Did you ever use the phrase
“there are too many hearing white women:”

         I told them that from a public perception (the interpreter community), they may view this
process to be lacking diversity because Janice and Denise are white, hearing, and women. I
encourage that the team should be made up of all diverse individuals who are expertise in the
field of interpreting including People of color, Deaf, and men.

        Respondent’s pervasive lack of reflection when speaking to and about employees in a
protected class based on their race is discriminatory. Respondent uses inappropriate phrasing in
defense of his inappropriate comments and conduct. His continued, consistent disregard for
norms of respectful behavior contribute to a hostile work environment for employees of color.

        Respondent’s credibility is called into question as his responses to questions about his
role, the role of prior Commissioners, and the role of the Commission as an entity differ
materially on regarding matters related to race. On the one hand, Respondent alleges he inherited
issues regarding race when he joined the Commission and centered his denial of engaging in
discriminatory conduct on the problems as holdovers from previous administrations. However,
Respondent also asserted it was “news to [him]” in November 2019 that “the Commission is well
known for not talking to marginalized groups” after meeting with a group of interpreters of color.
Respondent simultaneously characterized race-based discrimination as an inherited problem
from previous administrations and as something he was unaware of until November 2019, a
contradiction which calls his credibility into question and attempts to absolve him from any
culpability at any point during his tenure as Commissioner.

        Respondent acknowledges the November 2019 Cornel West interpreting assignment was
problematic yet takes no responsibility for the assignment even though he made the decision. He
begins, “Cornel West [contacted him] for an interpreter referral,” and reports he “was able to
finally get Denise Martinez who was willing to interpret his event.” In his next sentence,
Respondent states, “Afterwards, there were interpreters of color who were very, very upset
because they weren’t contacted, and there were a few who were available who were not
contacted.” Respondent takes no responsibility, though he admittedly made the referral, and talks
about the interpreters being frustrated in a passive voice rather than actively discussing his role.

        Finally, while the emails show the Respondent was not solely responsible for the new
dress code policy, his judgement of Janay Mitchell’s shirt with a Puma logo on October 25,
2019 clearly prompted him to request a dress code be drafted and enacted. The most notable
difference between the August 2019 draft policy and the final policy is the addition of the
guidelines around logos. The draft did not mention logos, reading in part, “Clothing should be
                                                31
          Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 32 of 34
free of pictures or words that are offensive, profane, explicit, or relate to alcohol, tobacco or
illegal substances, politics, or personal views.”

       Discrimination on the basis of Gender

     Here, the Respondent’s conduct towards female MCDHH employees rises to the level of a
policy violation. The interviewed employees presented consistently and credibly while alleging
Respondent engaged in broad-scale and pervasive disparate treatment of women. Themes of
arrogance, dismissiveness, and disrespect towards women recurred throughout the interviews.
For example, the Respondent failed to include the female Deputy Commissioner and Chief
Finance Officer in a statewide budget meeting and assigned only men to produce the vlogs. In
addition, Respondent sought out the sole black male MCDHH employee to work on the Black
History Month newsletter project, despite there being four weeks’ worth of newsletters and four
black women staff, with longer tenure at MCDHH, who were not tapped for the project.
Respondent had no real response to this allegation, and generally presented as flippant and
unconcerned about the perception, and the credible assertions, that women are not treated equally
at the agency.

       Discrimination on the basis of disability

    Here, the Respondent’s conduct towards Hard of Hearing MCDHH employees and Deaf
MCDHH employees who speak rises to the level of a policy violation.

        The interviewed employees who reported witnessing and/or experiencing discrimination
on the basis of disability presented consistently, credibly, and corroborate each other’s accounts.
Across departments, work locations, and genders, interviewed employees characterized
Respondent as favoring Deaf individuals who use ASL exclusively over Hard of Hearing
employees and Deaf employees who speak English. Respondent’s conduct, as credibly described
by the interviewed employees, contributed to a hostile work environment for certain MCDHH
employees with disabilities.

        Respondent’s lack of judgment manifests as discriminatory conduct towards Deaf
employees who speak English and Hard of Hearing employees. Respondent has made several
problematic decisions regarding the use of interpreters at events and equal communication
access. These decisions are concerning for anyone, but are especially problematic given that
Respondent is the Commissioner for an agency tasked with ensuring equal access to the
spectrum of communication needs of the employees and clients they serve.

        In addition to the creation of a hostile work environment, Respondent disproportionately
impacted the ability of certain employees with disabilities to work. Respondent discriminated
against MCDHH with disabilities who do not exclusively use ASL by stating MCDHH
employees must exclusively use ASL, and suggesting signage reinforcing his belief. The lack of
awareness of the widescale discriminatory impact an ASL-exclusive mandate would have on
MCDHH employees with disabilities. Employees who are Deaf or Hard of Hearing have a
spectrum of communication that sometimes does not include the use of ASL. In attempting to
mandate the exclusive use of ASL, the Respondent would have effectively removed
communication access for several MCDHH employees with disabilities.

       Though his attempted mandate for ASL exclusivity and accompanying signage were not
enacted, his statements during the all staff meeting had a chilling effect on MCDHH employees
                                                  32
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 33 of 34
with disabilities. Employees with disabilities who cannot communicate or choose not to
communicate in ASL credibly reported being stifled from communicating in the office, due to
Respondent’s conduct. Respondent discriminated against MCDHH with disabilities who do not
exclusively use ASL by stating MCDHH employees must exclusively use ASL, and suggesting
signage reinforcing the mandate.

        Respondent offered the mission statements of other Deaf institutions as evidence that his
desire for ASL to be the exclusive method of communication is not problematic. However, all of
the statements emailed to the undersigned champion the use of both ASL and English, in a
bilingual environment, not exclusive ASL use as suggested by Respondent.

        Additionally, in the interview with the undersigned, Respondent twice stated he would
“turn” the investigative questions regarding his alleged preference for Deaf “around,” to
hypothetically ask the undersigned whether hearing people would prioritize communication with
other hearing employees. Respondent’s stated thought process demonstrates a lack of awareness
that his behavior is problematic. Respondent’s attempted justifications by “turning the tables” to
the undersigned demonstrate Respondent’s propensity to categorize and group people by
protected characteristic, and not as employees in a shared work environment. Respondent took
no responsibility for treating Hard of Hearing and Deaf employees who speak differently, and
instead made problematic assumptions about what others would do when faced with a similar
choice.

      Finally, Respondent asserts he is the first “100% Deaf” Commissioner at the agency.
Though he is the first Commissioner who uses ASL exclusively, the two previous
Commissioners identify as Deaf: Heidi Reed is Hard of Hearing and identifies as Deaf, and BJ
Wood is Deaf and identifies as Deaf. 17 That Respondent does not consider the former
Commissioners as “100% Deaf” is indicative of his mindset, one that bases the validity of one’s
Deafness based on their choice and/or ability to speak English in addition to ASL.

 V.     Conclusion

         Here, there is a widescale pattern of discriminatory harassment and discriminatory
behavior by Respondent to MCDHH employees on the basis of race, gender, and disability.
Regardless of Respondent’s stated intent, his conduct has severely affected MCDHH employees
and created a hostile work environment. Respondent’s policy violations had a chilling effect on
MCDHH employees to participate and engage with him and the agency, as they were credibly
made to feel unwelcome and unvalued by Respondent through his actions and proposed
initiatives. The discriminatory impact of Respondent’s comments created an atmosphere of
intolerance, in which those who were not White and Deaf were treated differently.

        Respondent’s own ignorance regarding the effect of his statements and actions is
troubling: even upon reflection, Respondent did not admit to any wrongdoing, save for his
“regret” for not pushing his questionable ideas for diversity further. Respondent writes about
minorities with qualifiers (i.e. “POC Interpreter” and “POC person (or she prefers to be called
differently such as African American, Black, etc.)”) and offered those as evidence of his
attempts at inclusion. That Respondent would write these qualifiers in emails, then offer them to
the undersigned as evidence of his inclusivity, speaks to Respondent’s deep-rooted bias. There is

17
  According to each former Commissioner’s consumer profile maintained by MCDHH for interpreting and
community services.

                                                    33
         Case 1:21-cv-10665-IT Document 14-2 Filed 08/13/21 Page 34 of 34
no need to qualify an individual by their protected characteristic if it is not immediately and
indelibly linked to the conversation at hand.

        Respondent’s assertions that he champions Diversity and Inclusion, and the provided
email evidence he emphasizes demonstrates his intent, do not absolve his discriminatory
behavior. Respondent does not take any responsibility for the pattern of discriminatory behavior,
and instead blames the Commission as an entity separate from himself whose issues surrounding
race, diversity, and inclusion were inherited from past administrations.

        The advancement of Deaf employees and Deaf culture is not problematic in and of itself,
but becomes discriminatory when it comes at the expense of employees in other protected
classes.




Signature of Primary Investigator                                            Date: 9/29/20



NOTE: THE INVESTIGATIONS CENTER OF EXPERTISE INVESTIGATES COMPLAINTS
BETWEEN EMPLOYEES OF ALLEGED VIOLATIONS OF COMMONWEALTH POLICIES
PROHIBITING    DISCRIMINATION,    SEXUAL    HARASSMENT,     DOMESTIC
VIOLENCE/SEXUAL     ASSAULT/STALKING,   WORKPLACE    VIOLENCE,   AND
RETALIATION RELATED TO THOSE POLICIES. ALL FINDINGS AND CONCLUSIONS
CONTAINED IN THIS REPORT ARE BASED ON COMMONWEALTH POLICIES AND ARE
NOT INTENDED TO BE CONSTRUED OR RELIED UPON TO BE A VIOLATION OF ANY
STATE OR FEDERAL LAW OR REGULATION.




                                                 34
